Case 4:19-cv-00051-ALM-KPJ Document 16-2 Filed 02/15/19 Page 1 of 4 PageID #: 470

                                                              Exhibit B, p. 1
Case 4:19-cv-00051-ALM-KPJ Document 16-2 Filed 02/15/19 Page 2 of 4 PageID #: 471

                                                              Exhibit B, p. 2
Case 4:19-cv-00051-ALM-KPJ Document 16-2 Filed 02/15/19 Page 3 of 4 PageID #: 472

                                                              Exhibit B, p. 3
Case 4:19-cv-00051-ALM-KPJ Document 16-2 Filed 02/15/19 Page 4 of 4 PageID #: 473

                                                              Exhibit B, p. 4
